

115 S3400 IS: Maritime Security and Fisheries Enforcement Act
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3400IN THE SENATE OF THE UNITED STATESAugust 28, 2018Mr. Coons (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo address the threat to national security from illegal, unreported, and unregulated fishing and
			 associated illegal activity, to prevent the illegal trade of seafood and
			 seafood
			 products, and for other purposes.
	
		1.Short titles; table of contents
 (a)Short titlesThis Act may be cited as the Maritime Security and Fisheries Enforcement Act or the Maritime SAFE Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short titles; table of contents. Sec. 2. Definitions. Sec. 3. Findings. Sec. 4. Purposes. Sec. 5. Statement of policy. TITLE I—Programs to combat IUU fishing and increase maritime security Sec. 101. Coordination with international organizations. Sec. 102. Engagement of diplomatic missions of the United States. Sec. 103. Assistance by Federal agencies to improve law enforcement within priority regions and priority flag states. Sec. 104. Expansion of existing mechanisms to combat IUU fishing. Sec. 105. Improvement of transparency and traceability programs. Sec. 106. Technology programs. Sec. 107. Information sharing. TITLE II—Establishment of Interagency Working Group on IUU Fishing and Seafood Fraud  Sec. 201. Interagency working group on IUU fishing and seafood fraud. Sec. 202. Strategic plan. Sec. 203. Reports. Sec. 204. Gulf of Mexico IUU fishing subworking group. TITLE III—Authorization of appropriations Sec. 301. Authorization of appropriations.  2.DefinitionsIn this Act:
 (1)AISThe term AIS means Automatic Identification System, as defined in section 164.46 of title 33, Code of Federal Regulations, or a similar successor regulation.
 (2)Common enterprise solutionThe term common enterprise solution means any system of software, hardware, or both that is used to manage and share technology, information, or capabilities throughout an organization or among a group of organizations.
			(3)Exclusive economic zone
 (A)In generalUnless otherwise specified by the President as being in the public interest in a writing published in the Federal Register, the term exclusive economic zone means—
 (i)the area within a zone established by a maritime boundary that has been established by a treaty in force or a treaty that is being provisionally applied by the United States; or
 (ii)in the absence of a treaty described in clause (i)— (I)a zone, the outer boundary of which is 200 nautical miles from the baseline from which the breadth of the territorial sea is measured; or
 (II)if the distance between the United States and another country is less than 400 nautical miles, a zone, the outer boundary of which is represented by a line equidistant between the United States and the other country.
 (B)Inner boundaryWithout affecting any Presidential Proclamation with regard to the establishment of the United States territorial sea or exclusive economic zone, the inner boundary of the exclusive economic zone is—
 (i)in the case of coastal States, a line coterminous with the seaward boundary of each such State, as described in section 4 of the Submerged Lands Act (43 U.S.C. 1312);
 (ii)in the case of the Commonwealth of Puerto Rico, a line that is 3 marine leagues from the coastline of the Commonwealth of Puerto Rico;
 (iii)in the case of American Samoa, the United States Virgin Islands, and Guam, a line that is 3 geographic miles from the coastlines of American Samoa, the United States Virgin Islands, or Guam, respectively;
 (iv)in the case of the Commonwealth of the Northern Mariana Islands— (I)the coastline of the Commonwealth of the Northern Mariana Islands, until the Commonwealth of the Northern Mariana Islands is granted authority by the United States to regulate all fishing to a line seaward of its coastline; and
 (II)upon the United States grant of the authority described in subclause (I), the line established by such grant of authority; or
 (v)for any possession of the United States not referred to in clause (ii), (iii), or (iv), the coastline of such possession.
 (C)Rule of constructionNothing in this paragraph may be construed to diminish the authority of the Department of Defense, the Department of the Interior, or any other Federal department or agency.
 (4)Food securityThe term food security means access to, and availability, utilization, and stability of, sufficient food to meet caloric and nutritional needs for an active and healthy life.
 (5)Global record of fishing vessels, refrigerated transport vessels, and supply vesselsThe term global record of fishing vessels, refrigerated transport vessels, and supply vessels means the Food and Agriculture Organization of the United Nations’ initiative to rapidly make available certified data from state authorities about vessels and vessel related activities.
 (6)IUU fishingThe term IUU fishing— (A)means illegal fishing, unreported fishing, or unregulated fishing (as such terms are defined in paragraph 3 of the International Plan of Action to Prevent, Deter, and Eliminate Illegal, Unreported and Unregulated Fishing, adopted at the 24th Session of the Committee on Fisheries in Rome on March 2, 2001); and
 (B)includes fishing activities conducted in contravention of applicable laws and regulations related to labor conditions.
 (7)Port State Measures AgreementThe term Port State Measures Agreement means the Agreement on Port State Measures to Prevent, Deter, and Eliminate Illegal, Unreported, and Unregulated Fishing set forth by the Food and Agriculture Organization of the United Nations, done at Rome, Italy November 22, 2009, and entered into force June 5, 2016, which offers standards for reporting and inspecting fishing activities of foreign-flagged fishing vessels at port.
 (8)Priority flag stateThe term priority flag state means a country selected in accordance with section 202(b)(3)— (A)the flagged vessels of which actively engage in, knowingly profit from, or are complicit in IUU fishing; and
 (B)that is willing, but lacks the capacity, to monitor or take effective enforcement action against its fleet.
 (9)Priority regionThe term priority region means a region selected in accordance with section 202(b)(2)— (A)that is at high risk for IUU fishing activity or the entry of illegally caught seafood into the markets of countries in the region; and
 (B)in which countries lack the capacity to fully address the illegal activity described in subparagraph (A).
 (10)Regional fisheries management organizationThe term Regional Fisheries Management Organization means an intergovernmental fisheries organization or arrangement, as appropriate, that has the competence to establish conservation and management measures.
 (11)SeafoodThe term seafood— (A)means marine finfish, mollusks, crustaceans, and all other forms of marine animal and plant life, including those grown, produced, or reared through marine aquaculture operations or techniques; and
 (B)does not include marine mammals or birds. (12)Seafood fraudThe term seafood fraud means the knowing mislabeling or misrepresentation of information regarding seafood or seafood products with the intent to deceive or defraud.
 (13)Seafood Import Monitoring Program; SIMPThe terms Seafood Import Monitoring Program and SIMP mean the seafood traceability program implemented by the National Oceanic and Atmospheric Administration that requires, with respect to fish species and fish products imported into the United States—
 (A)permitting, data reporting, and recordkeeping to prevent illegal, unreported, unregulated, or misrepresented seafood from entering United States commerce; and
 (B)verifying the chain of custody of such seafood, from harvest to point of entry into the United States.
 (14)Transnational organized illegal activityThe term transnational organized illegal activity means criminal activity conducted by self-perpetuating associations of individuals who operate transnationally for the purpose of obtaining power, influence, or monetary or commercial gains, wholly or in part by illegal means, while protecting their activities through a pattern of corruption or violence or through a transnational organizational structure and the exploitation of transnational commerce or communication mechanisms.
 (15)TransshipmentThe term transshipment refers to the use of refrigerated vessels that— (A)collect catch from multiple fishing boats;
 (B)carry the accumulated catches back to port; and (C)deliver supplies to fishing boats, which allows fishing vessels to remain at sea for extended periods without coming into port.
 3.FindingsCongress makes the following findings: (1)The National Security Strategy calls for a whole-of-government approach, including diplomacy, development, defense, and intelligence capabilities, to counter overseas threats to the United States homeland and United States interests.
 (2)The Office of the Director of National Intelligence identified IUU fishing as a threat to the national security of the United States and a challenge to peace and stability in regions of importance to the United States in its report titled, Global Implications of Illegal, Unreported, and Unregulated (IUU) Fishing.
 (3)Executive Order 13773 (82 Fed. Reg. 10691), issued on February 9, 2017, calls for a comprehensive approach by the Federal Government to combat crime syndicates, including transnational organized illegal activities that may be associated with IUU fishing.
 (4)It is estimated that IUU fishing is valued at tens of billions of dollars annually in unlawful or undocumented revenue and may sometimes be linked to transnational organized illegal activities, including weapons, drug, and human trafficking.
 (5)Networks supporting illegal fishing may also be involved in other transnational organized illegal activities, involving issues such as human rights abuses, forced labor, tax evasion, and weapons and drug trafficking.
 (6)Competition over seafood resources can be a driver of heightened tensions, conflict, and geostrategic instability in regions of importance to the United States.
 (7)Participants in the fishing industry that are engaged in IUU fishing have been implicated in the smuggling and sale of weapons in regions that are critical to the security interests of the United States, including in the Gulf of Aden and the Mediterranean Sea.
 (8)Some legitimately flagged fishing vessels and stateless fishing vessels that engage in IUU fishing have also been implicated in claims of poor working conditions, labor abuses, and human rights abuses.
 (9)IUU fishing accounts for a significant percentage of the global reported catch, which— (A)undermines the business of legitimate workers in the seafood industry; and
 (B)can create inaccurate population estimates for fish and other seafood species.
 (10)Perpetrators of IUU fishing typically have lower operating costs than those fishing legally, since persons involved in IUU fishing can—
 (A)evade the costs of licenses and regulations; (B)violate safety and labor standards;
 (C)avoid monitoring, control, and surveillance requirements; and (D)minimize or evade the costs of flagging and registering their fishing vessels.
 (11)The profits from IUU fishing can sometimes sustain illicit networks, ranging from smuggling rings to multinational syndicates, whose operations undermine the rule of law.
 (12)Fish provides more than 3,200,000,000 people with almost 20 percent of their average per capita intake of animal protein. In some of the regions hardest hit by IUU fishing, such as West Africa, fish accounts for up to 30 percent of average per capita animal protein intake, and in some coastal regions and island countries, fish accounts for 70 percent of the protein intake of the region’s or island’s population.
 (13)Marine fisheries employ millions of people worldwide, the livelihoods of which can be negatively impacted by IUU fishing and associated transnational organized illegal activities.
 (14)If fisheries collapse— (A)populations that rely on fishing may become economically destabilized, which could lead to a rise in criminal activities that risk United States national security; and
 (B)fishermen in such situations may also be more susceptible to exploitation by criminal organizations.
 (15)IUU fishing vessels play a significant role in other forms of trafficking, particularly drug trafficking. The United Nations Office on Drugs and Crime and the Department of Justice have documented numerous cases of illicit fishing ships involved in trafficking cocaine, heroin, and cannabis from South America to the United States.
 (16)A significant number of fishing ships that operate without AIS are engaged in IUU fishing or other illicit activities.
 (17)Since more than 90 percent of world trade is carried by sea, increased maritime domain awareness related to illegal fishing and the illegal transshipment of seafood helps safeguard open and safe shipping lanes.
 (18)Transshipment vessels are known to offload catch from fishing vessels far from port, which can— (A)obscure the actual source of the catch; and
 (B)provide a pathway for illegally caught fish to enter into the seafood supply chain. (19)By introducing cheaper, illegal products into the global market, IUU fishing undercuts the business and economic livelihoods of legitimate fishermen in the United States and around the world.
 (20)In the United States and around the world, seafood fraud undermines the economic viability of fisheries and deceives consumers about their purchasing choices.
 (21)According to the National Oceanic and Atmospheric Administration, the fishery imports of the United States represent a sizable portion of world imports of fish and fishery products. The United States can play a pivotal role in bringing greater security and transparency to the global fisheries industry by enhancing monitoring, enforcement, and prosecution through sustained diplomatic engagement.
 (22)As of July 2018, the Port State Measures Agreement had been ratified by 55 parties, including the United States, with more countries signing on regularly.
 (23)The United States Government, our international partners, nongovernmental organizations, and the private sector have created a Global Maritime Community of Interest, which continues to develop a range of technologies and approaches to support surveillance, enforcement, and prosecution of persons engaging in IUU fishing.
 4.PurposesThe purposes of this Act are— (1)to support a whole-of-government approach across the Federal Government to counter IUU fishing and related threats to maritime security;
 (2)to prevent IUU fishing and the illegal trade of seafood and seafood products; (3)to improve data sharing that enhances surveillance, enforcement, and prosecution against IUU fishing and related activities at a global level;
 (4)to disrupt transnational organized criminal groups involved in IUU fishing, including the laundering of their profits;
 (5)to prevent IUU fishing from being used as a source of financing for transnational organized groups that undermine United States and global security interests;
 (6)to support coordination and collaboration to counter IUU fishing and seafood fraud with governments and nongovernmental organizations within priority regions;
 (7)to assist countries in priority regions and priority flag states in the implementation of stronger measures to counter IUU fishing, including the Port State Measures Agreement;
 (8)to increase and improve global transparency and traceability across the seafood supply chain as— (A)a deterrent to IUU fishing and seafood fraud;
 (B)a tool for strengthening fisheries management and food security; and (C)an approach to enhancing the implementation of the Seafood Import Monitoring Program;
 (9)to promote the use of trade agreements to counter IUU fishing; (10)to improve global enforcement operations against IUU fishing through a whole-of-government approach by the United States; and
 (11)to raise domestic awareness on the local and global impacts of IUU fishing, including— (A)its ties to transnational organized illegal activity; and
 (B)its effects on the mislabeling of seafood products. 5.Statement of policyIt is the policy of the United States—
 (1)to take immediate action to curtail the global trade in seafood and seafood products derived from IUU fishing, including its links to forced labor and transnational organized illegal activity;
 (2)to ensure that countering IUU fishing is incorporated into the existing missions of the agencies involved in the working group established under section 201;
 (3)to develop holistic diplomatic, military, development, and economic tools to counter IUU fishing; (4)to provide technical and other forms of assistance to countries in priority regions and priority flag states to combat IUU fishing and seafood fraud, including assistance—
 (A)to increase local, national, and regional level capacities to counter IUU fishing through the engagement of law enforcement and security forces;
 (B)to enhance port capacity and security, including through support to implement the Port State Measures Agreement;
 (C)to combat corruption and increase transparency and traceability in fisheries management and trade; (D)to enhance information sharing within and across governments and multilateral organizations through the development and use of agreed standards for information sharing; and
 (E)to support effective, science-based fisheries management regimes that promote legal and safe fisheries and act as a deterrent to IUU fishing;
 (5)to promote global maritime security through improved capacity and technological assistance to support improved maritime domain awareness;
 (6)to engage with priority flag states to encourage the use of vessel tracking systems, including vessel monitoring systems and AIS, at all times, as appropriate, on fishing vessels;
 (7)to engage with multilateral organizations working on fisheries issues, including Regional Fisheries Management Organizations and the Food and Agriculture Organization of the United Nations, to combat and deter IUU fishing;
 (8)to advance the use of common enterprise solutions and information sharing across governments and multilateral organizations through the development and use of an agreed standard for information sharing;
 (9)to continue to use existing and future trade agreements to combat IUU fishing and seafood fraud, including through enhanced cooperation with trading partners of the United States and commitments to effectively enforce environmental and labor laws;
 (10)to employ appropriate assets and resources of the United States Government in a coordinated manner to disrupt the illicit networks involved in IUU fishing;
 (11)to continue the development of the Safe Ocean Network, which is an international effort of governments, industry, academia, and civil society to strengthen the capacity to combat illegal fishing, including detection, enforcement, and prosecution;
 (12)to continue to declassify and make available, as appropriate and practicable, technologies developed by the United States Government that can be used by private companies, nongovernmental organizations, other governments, and other entities to help counter IUU fishing;
 (13)to recognize the ties of IUU fishing to transnational organized illegal activity, including human trafficking and illegal trade in narcotics and arms, and as applicable, to focus on illicit activity in a coordinated, cross-cutting manner;
 (14)to recognize and respond to poor working conditions, labor abuses, and other violent crimes in the fishing industry;
 (15)to increase and improve global transparency and traceability along the seafood supply chain as— (A)a deterrent to IUU fishing and seafood fraud; and
 (B)an approach for strengthening fisheries management and food security; and (16)to educate the American public on the local and global impacts of IUU fishing.
			IPrograms To Combat IUU Fishing and Increase Maritime Security
 101.Coordination with international organizationsThe Secretary of State, in conjunction with the Secretary of Commerce, shall coordinate with Regional Fisheries Management Organizations and the Food and Agriculture Organization of the United Nations, and may coordinate with other relevant international governmental or nongovernmental organizations, as appropriate, to enhance regional responses to IUU fishing and related transnational organized illegal activities.
 102.Engagement of diplomatic missions of the United StatesNot later than 210 days after the date of the enactment of this Act, each chief of mission (as defined in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902)) to a relevant country in a priority region or to a priority flag state shall, if the Secretary of State determines such action is appropriate—
 (1)convene a working group, led by Department of State officials, to examine IUU fishing, which may include stakeholders such as—
 (A)United States officials from relevant agencies participating in the interagency working group identified in section 201, foreign officials, nongovernmental organizations, and representatives of local fishermen in the region; and
 (B)experts on IUU fishing, law enforcement, criminal justice, transnational organized illegal activity, defense, intelligence, and international development operating in or with knowledge of the region; and
 (2)designate a counter-IUU Fishing Coordinator from among existing personnel at the mission if the chief of mission determines such action is appropriate.
				103.Assistance by Federal agencies to improve law enforcement within priority regions and priority flag
			 states
 (a)In generalThe Secretary of State, in collaboration with the heads of other relevant Federal agencies, if merited, shall provide assistance, as appropriate, in accordance with this section.
 (b)Law enforcement training and coordination activitiesThe officials referred to in subsection (a) shall provide assistance, as appropriate, to countries in priority regions and priority flag states to improve the effectiveness of IUU fishing enforcement, with clear and measurable targets and indicators of success, including—
 (1)by assessing and using existing resources, enforcement tools, and legal authorities to coordinate efforts to combat IUU fishing with efforts to combat other illegal trade, including weapons, drugs, and human trafficking;
 (2)by expanding existing IUU fishing enforcement training; (3)by providing targeted, country- and region-specific training on combating IUU fishing; and
 (4)by supporting increased effectiveness and transparency of the fisheries enforcement sectors of the governments of such countries.
 (c)Port security assistanceThe officials referred to in subsection (a) shall provide assistance, as appropriate, to countries in priority regions and priority flag states to implement programs related to port security and capacity for the purposes of preventing IUU fishing products from entering the global seafood market, including support for implementing the Port State Measures Agreement.
 (d)Capacity building for investigations and prosecutionsThe officials referred to in subsection (a), in collaboration with the governments of priority flag states and key countries within priority regions, shall design and implement programs in such countries, as appropriate, to increase the capacity of IUU fishing enforcement and customs and border security officers to improve their ability—
 (1)to conduct effective investigations, including using law enforcement techniques such as undercover investigations and the development of informer networks and actionable intelligence;
 (2)to conduct vessel boardings and inspections at sea and associated enforcement actions; (3)to exercise existing shiprider agreements and to enter into and implement new shiprider agreements, as appropriate;
 (4)to conduct vessel inspections at port and associated enforcement actions; (5)to assess technology needs and promote the use of technology to improve monitoring, enforcement, and prosecution of IUU fishing;
 (6)to conduct DNA-based and forensic identification of seafood used in trade; (7)to conduct trainings on techniques, such as collecting electronic evidence and using computer forensics, for law enforcement personnel involved in complex investigations related to international matters, financial issues, and government corruption that include IUU fishing;
 (8)to assess financial flows and the use of financial institutions to launder profits related to IUU fishing; and
 (9)to conduct trainings on the legal mechanisms that can be used to prosecute those identified in the investigations as alleged perpetrators of IUU fishing and other associated crimes such as trafficking and forced labor.
 (e)Capacity building for information sharingThe officials referred to in subsection (a) shall provide assistance, as appropriate, to key countries in priority regions and priority flag states in the form of training, equipment, and systems development to build capacity for information sharing related to maritime enforcement and port security.
 104.Expansion of existing mechanisms to combat IUU fishingThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating, the Secretary of Defense, the Secretary of Commerce, and the heads of other appropriate Federal agencies shall assess opportunities to expand, as appropriate, the use of the following mechanisms to combat IUU fishing:
 (1)Including counter-IUU fishing in existing shiprider agreements in which the United States is a party.
 (2)Entering into shiprider agreements that include counter-IUU fishing with countries in priority regions and priority flag states with which the United States does not already have such an agreement.
 (3)Including counter-IUU fishing as part of the mission of the Combined Maritime Forces. (4)Including counter-IUU fishing exercises in the annual at-sea exercises conducted by the Department of Defense, in coordination with the United States Coast Guard.
 (5)Including counter-IUU fishing in any documents pertaining to national security strategy, including the National Security Strategy, the Transnational Organized Crime Strategy, the National Defense Strategy, and other appropriate documents referred to in section 303.
 (6)Expanding the number of United States assets and personnel that take part in the Oceania Maritime Security Initiative (OMSI) and the Africa Maritime Law Enforcement Partnership (AMLEP), and seeking to expand the number of partner countries in these regions.
 (7)Assessing opportunities to create partnerships similar to OMSI and AMLEP in other priority regions. 105.Improvement of transparency and traceability programsThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating, the Secretary of Commerce, and the heads of other Federal agencies, if merited, shall work, as appropriate, with priority flag states and key countries in priority regions—
 (1)to increase knowledge within such countries about the United States transparency and traceability standards for imports of seafood and seafood products;
 (2)to improve the capacity of seafood industries within such countries through information sharing and training to meet the requirements of SIMP or similar transparency and traceability standards for seafood and seafood product imports, including catch documentation and trade tracking programs adopted by relevant regional fisheries management organizations;
 (3)to improve the capacities of government, industry, and civil society groups to develop and implement comprehensive traceability systems that—
 (A)deter IUU fishing; (B)strengthen fisheries management; and
 (C)enhance maritime domain awareness; (4)to support the implementation of seafood traceability standards in such countries to prevent IUU fishing products from entering the global seafood market and assess capacity and training needs in those countries;
 (5)to utilize harvest and landing data that may be collected in response to requirements of SIMP or similar seafood transparency and traceability programs—
 (A)to improve fisheries dependent data systems; and (B)to achieve sound management and conservation of fisheries resources; and
 (6)to address, as appropriate, broader underlying causes of IUU fishing, including weak policies and systems, domestic resourcing, and corruption.
 106.Technology programsThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating, the Secretary of Defense, the Secretary of Commerce, and the heads of other Federal agencies, as appropriate, shall pursue programs to expand the role of technology for combating IUU fishing and seafood fraud, including—
 (1)by promoting the use of technology to combat IUU fishing and seafood fraud; (2)by assessing the technology needs, including vessel tracking technologies and data sharing, in priority regions and priority flag states;
 (3)by engaging with priority flag states to encourage the mandated use of vessel monitoring systems or AIS on fishing vessels and transshipment vessels at all times, as appropriate, while at sea as a means to track IUU fishing activities and the shipment of illegally caught fish products;
 (4)by building partnerships with the private sector, including universities, nonprofit research organizations, and the technology, transportation and logistics sectors, to leverage new and existing technologies and data analytics to address IUU fishing and seafood fraud;
 (5)by promoting the shared costs of technology or resources for multi-group and multi-purpose use; and (6)by supporting existing and new innovative financing mechanisms for community- and regional-based programs to combat IUU fishing.
 107.Information sharingThe Director of National Intelligence, in conjunction with other agencies, as appropriate, shall develop an enterprise approach to appropriately share information and data within the United States Government or with other countries or nongovernmental organizations, as appropriate, on IUU fishing and other connected transnational organized illegal activity occurring in priority regions and elsewhere, including big data analytics and machine learning.
			IIEstablishment of Interagency Working Group on IUU Fishing and Seafood Fraud 
			201.Interagency working group on IUU fishing and seafood fraud
 (a)In generalThere is established a collaborative interagency working group on maritime security, IUU fishing, and seafood fraud (referred to in this title as the Working Group).
 (b)MembersThe members of the Working Group shall be composed of— (1)3 co-chairs, of whom—
 (A)1 shall be appointed by the Secretary of State; (B)1 shall be appointed by the Commandant of the Coast Guard from the United States Coast Guard; and
 (C)1 shall be appointed by the Secretary of Commerce from the National Oceanic and Atmospheric Administration;
 (2)12 members, who shall be appointed by their respective agency heads, from— (A)the Department of Defense;
 (B)the United States Navy; (C)the United States Agency for International Development;
 (D)the United States Fish and Wildlife Service; (E)the Department of Justice;
 (F)the Department of the Treasury; (G)U.S. Customs and Border Protection;
 (H)U.S. Immigration and Customs Enforcement; (I)the Federal Trade Commission;
 (J)the National Institute of Food and Agriculture; (K)the Food and Drug Administration; and
 (L)the Department of Labor; (3)1 or more members from the intelligence community, who shall be appointed by the Director of National Intelligence; and
 (4)5 members, who shall be appointed by the President, from— (A)the National Security Council;
 (B)the Council on Environmental Quality;
 (C)the Office of Management and Budget; (D)the Office of Science and Technology Policy; and
 (E)the Office of the United States Trade Representative.
 (c)ResponsibilitiesThe Working Group shall ensure an integrated, Federal Government-wide response to IUU fishing and seafood fraud globally, including—
 (1)by continuing to implement the recommendations of the Presidential Task Force on Combating IUU Fishing and Seafood Fraud;
 (2)by reinforcing and improving the coordination of Federal agencies to identify, interdict, investigate, prosecute, and dismantle IUU fishing operations and organizations perpetrating and knowingly benefiting from IUU fishing and seafood fraud in the United States and abroad;
 (3)by assessing areas for increased interagency information sharing on matters related to IUU fishing and related crimes;
 (4)by establishing standards for information sharing related to maritime enforcement; (5)by developing a strategy to determine how military assets and intelligence can contribute to enforcement strategies to combat IUU fishing;
 (6)by increasing maritime domain awareness relating to IUU fishing and related crimes and developing a strategy to leverage awareness for enhanced enforcement and prosecution actions against IUU fishing;
 (7)by supporting the implementation of the Port State Measures Agreement in relevant countries and assessing the capacity and training needs in such countries;
 (8)by identifying opportunities to increase the number of species covered through SIMP to eventually include all seafood species imported into the United States;
 (9)by outlining a strategy to coordinate, increase, and use shiprider agreements between the Department of Defense or the Coast Guard and relevant countries;
 (10)by enhancing cooperation with partner governments to combat IUU fishing and seafood fraud; (11)by identifying opportunities for increased information sharing between Federal agencies and partner governments working to combat IUU fishing and seafood fraud;
 (12)by consulting and coordinating with the seafood industry and nongovernmental stakeholders that work to combat IUU fishing and seafood fraud;
 (13)by updating and maintaining the National Plan of Action of the United States of America to Prevent, Deter, and Eliminate Illegal, Unregulated, and Underreported Fishing in accordance with the International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing, adopted at the 24th Session of the Committee on Fisheries in Rome on March 2, 2001;
 (14)by supporting the implementation of the Global Record of Fishing Vessels, Refrigerated Transport Vessels and Supply Vessels;
 (15)by supporting the identification and certification procedures to address IUU fishing in accordance with the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.); and
 (16)by developing a strategy for raising domestic awareness of the issues related to IUU fishing and seafood fraud, including publishing annual reports summarizing nonsensitive information about the Working Group’s efforts to investigate, enforce, and prosecute groups and individuals engaging in IUU fishing and seafood fraud.
					202.Strategic plan
 (a)Strategic planNot later than 2 years after the date of the enactment of this Act, the Working Group shall submit to Congress a 5-year integrated strategic plan on combating IUU fishing and enhancing maritime security, including specific strategies with monitoring benchmarks for addressing IUU fishing in priority regions.
				(b)Identification of priority regions and priority flag states
 (1)In generalThe strategic plan submitted under subsection (a) shall identify priority regions and priority flag states to be the focus of assistance coordinated by the Working Group under section 201.
 (2)Priority region selection criteriaIn selecting priority regions under paragraph (1), the Working Group shall select regions that— (A)are at high risk for IUU fishing activity or the entry of illegally caught seafood into their markets; and
 (B)lack the capacity to fully address the issues described in subparagraph (A).
 (3)Priority flag states selection criteriaIn selecting priority flag states under paragraph (1), the Working Group shall select countries— (A)the flagged vessels of which actively engage in, knowingly profit from, or are complicit in IUU fishing; and
 (B)that are willing, but lack the capacity, to police their fleet. 203.Reports (a)Reporting (1)In generalThe Working Group shall explore appropriate opportunities to incorporate information about IUU fishing, related crimes, and other threats to maritime security in appropriate existing reports and strategies, and provide such information as requested for such reports and strategies, including—
 (A)the National Security Strategy of the United States; (B)the Department of State and USAID Quadrennial Diplomacy and Department Review;
 (C)the Department of State Trafficking in Persons Report; (D)the biennial report on international compliance required under section 607 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826h);
 (E)the National Fleet Plan of the Navy and the Coast Guard; (F)the Department of Defense Quadrennial Defense Review;
 (G)the Worldwide Threat Assessment and National Maritime Intelligence-Integration Office Annual Report;
 (H)the United States Trade Representative Enforcement Priorities Report; and (I)the Department of Homeland Security and Customs and Border Protection Annual Trade and Travel Report.
 (2)ContentsThe information incorporated in reports submitted under paragraph (1) may include— (A)a summary of global and regional trends in IUU fishing and seafood fraud;
 (B)an assessment of the extent of the convergence between transnational organized illegal activity and IUU fishing;
 (C)an assessment of the topics, data sources, and strategies that would benefit from increased information sharing and recommendations regarding harmonization of data collection and sharing;
 (D)an assessment of assets, including military assets and intelligence, which can be used for either enforcement operations or strategies to combat IUU fishing;
 (E)summaries of the situational threats with respect to IUU fishing in priority regions and an assessment of the capacity of countries within such regions to respond to those threats;
 (F)an assessment of the progress of countries in priority regions in responding to those threats as a result of assistance by the United States pursuant to the strategic plan developed under section 202, including—
 (i)the identification of— (I)relevant supply routes, ports of call, methods of landing and entering illegally caught product into legal supply chains, and financial institutions used in each country by participants engaging in IUU fishing; and
 (II)red flag indicators of IUU fishing related to money laundering; (ii)an assessment of the adherence of countries in priority regions to international treaties related to IUU fishing, including the Port State Measures Agreement;
 (iii)an assessment of the implementation by countries in priority regions of seafood traceability or capacity to apply traceability to verify the legality of catch and strengthen fisheries management;
 (iv)an assessment of the capacity of countries in priority regions to implement shiprider agreements; (v)an assessment of the capacity of countries in priority regions to increase maritime domain awareness; and
 (vi)an assessment of the capacity of governments of relevant countries in priority regions to sustain the programs for which the United States has provided assistance under this Act;
 (G)an assessment of the capacity of priority flag states to police their fleet, prevent their flagged vessels from engaging in IUU fishing, and enforce applicable laws and regulations; and
 (H)an assessment of the extent of involvement in IUU fishing of organizations designated as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
						204.Gulf of Mexico IUU fishing subworking group
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration, in coordination with the Coast Guard and the Department of State, shall establish a subworking group to address IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico.
 (b)FunctionsThe subworking group established under subsection (a) shall identify— (1)Federal actions taken and policies established during the 5-year period immediately preceding the date of the enactment of this Act with respect to IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico, including such actions and policies related to—
 (A)the surveillance, interdiction, and prosecution of any foreign nationals engaged in such fishing; and
 (B)the application of the provisions of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.) to any relevant nation, including the status of any past or ongoing consultations and certification procedures;
 (2)actions and policies, in addition to the actions and policies described in paragraph (1), each of the Federal agencies described in subsection (a) can take, using existing resources, to combat IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico, including relevant recommendations of the Presidential Task Force on Combating IUU Fishing and Seafood Fraud; and
 (3)any additional authorities that could assist each such agency in more effectively addressing such IUU fishing.
 (c)ReportNot later than 1 year after the IUU Fishing Subworking Group is established under subsection (a), the group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives that contains—
 (1)the findings identified pursuant to subsection (b); and (2)a timeline for each of the Federal agencies described in subsection (a) to implement each action or policy identified pursuant to subsection (b)(2).
					IIIAuthorization of Appropriations
 301.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the activities required under this Act.